DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite “wherein the nanocluster are encapsulated by coating the nanoclusters by an un-doped or optimized composition that isolates the active ions from the host matrix”. It is unclear, with respect to which variables the composition is being optimized. Clarification and correction are required. Examiner has interpreted the claims such that the composition is optimized to maximize isolation (e. g. with respect to phonon interaction)  of the active ions from the host matrix. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7,  10-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 2018/0109063).
With regard to claim 1, Baker discloses  an optical material comprising:
A silica host (para. [0068-0069] “The SiCl4 and O2 react to form a soot of SiO2 that is ready for doping with a dispersion of nanoparticles” Note that SiO2 is silica, [0054])
A praseodymium dopant; wherein the Praseodymium atoms are configured to form nanoclusters in the silica host (para. [0045] “Rare-earth (RE) ions that may optionally be incorporated into the doped nanoparticles.. include.. praseodymium. Preferably, the rare-earth ions emit in the eye-safer region of the electromagnetic spectrum”)
With regard to claim 10, Baker discloses an optical fiber amplifier (Abstract) comprising
A silica host (para. [0068-0069] “The SiCl4 and O2 react to form a soot of SiO2 that is ready for doping with a dispersion of nanoparticles” Note that SiO2 is silica, [0054])
A praseodymium dopant; wherein the Praseodymium atoms are configured to form nanoclusters in the silica host (para. [0045] “Rare-earth (RE) ions that may optionally be incorporated into the doped nanoparticles.. include.. praseodymium. Preferably, the rare-earth ions emit in the eye-safer region of the electromagnetic spectrum”)
With regard to claim 2 and 11, the optical material further comprises Ytterbium co-dopant [0045].
With regard to claim 3 and 12, the nanoclusters further comprise Lu2O [0040].
With regard to claims 7 and 16, the Praseodymium (rare earth ions) are encapsulated within a nanoparticle host to isolate them from the influence of the fiber lattice.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. as applied to claims 1 and 10 above, and further in view of Yuan “Pr3+ -doped network of halides in silica: a new approach to 1.3 m light amplifying material”, Journal of Non-crystalline solids, 215, pp. 108-110 (1997), cited in Applicant’s Information Disclosure Statement  filed Aug. 19, 2020. 
With regard to claims 4 and 13, Baker does not disclose that the Praseodymium nanoclusters  include F- or Cl- anions. However, in the same field of endeavor, Yuan teaches that Praseodymium doped chloride glass network is interwoven with a silica glass network. The resulting material has a higher quantum efficiency and reliability as an optical amplifier for 1.3 m light (Abstract, p. 108  1st para.).  Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to include Chlorine (Cl- anions) to the Praseodymium nanoclusters in the optical material and fiber amplifier of Baker, to obtain these advantages.
With regard to claims 5-6 and 14-15, Baker does not specifically disclose that the nanoclusters are configured to have excited state absorption (ESA) which allows gain in the 1.3 micron region. However, Yuan discloses that for Praseodymium doping in a chloride cluster, gain dominates over scattering at 1.3 microns (and hence the ESA is configured to achieve this gain)(p. 109, 1st complete para.). Further, the linewidth of the gain is 30 nm, so that the gain spectrum extends to longer wavelengths in the 1.3 micron region (p. 108, 2nd para.). The configuration of Praseodymium chloride nd para.).
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claims 1, 7, 10 and 16, above, and further in view of Simpson (US 2006/0039433). Baker does not disclose that the nanoclusters are encapsulated by depleting the Praseodymium from the surface, nor by coating the nanoclusters by an un-doped or optimized composition that isolates the active ions from the host matrix. However, Simpson discloses in the same field of endeavor, nanocrystals (equivalently, nanoclusters) in a rare-earth doped waveguide.  Specifically, Simpson teaches that a composite nanoparticle (equivalent to a nanocluster)  can comprise a core made from one nanocrystal material coated with a shell of a second material. It was well known that the optical emission (and therefore the gain) of a nanocrystal becomes a function of their size and morphology (shape). Hence  one skilled in the art, e. g. an optical engineer,  would have obviously recognized that the optical gain of the Praseodymium  nanoclusters of Baker et al.  could be advantageously controlled by depleting and/or coating to encapsulate the nanocluster as taught by Simpson.

Information Disclosure Statement
The information disclosure statements filed on May 18, 2020 and Aug. 19, 2020 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Burov, Kear, and Taylor disclose nanostructured rare-earth  materials for optical gain.
ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645